DETAILED ACTION
Claims 1-25 (filed 05/24/2020) have been considered in this action.  Claims 1-8, 13-20 and 23 have been canceled.  Claims 9-12, 21-22 and 24-25 have been presented in the same format as originally presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-12, 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Terlizzi et al. (US 20140013012, hereinafter Terlizzi) in view of Gupta et al. (US 20180088067, hereinafter Gupta).

In regards to Claim 9, Terlizzi teaches “A power system capable of detecting a foreign object, comprising: a power supplier side, which is configured to be coupled to a power receiver side through a cable which includes a positive power transmission line, a negative power transmission line, and a signal transmission line” (Fig. 4 and [0038]  accessory 404 can supply power to host 408 via one of the contacts in plug connector 402.  Plug connector 402 includes a plurality of contacts 410(1)-410(8). Contacts 410(4) and 410(5) carry power from accessory 404 to host device 408. Contacts 410(1), 410(2) and 410(6), 410(7) carry data between accessory 404 and host device 408; [0045] the “the power system being adapted to detecting whether a foreign object exists in the power receiver side” ([0006] certain embodiments of the present invention are related to techniques for actively monitoring contacts in a connector to detect growth of dendrites and/or connector malfunction due to ingress of liquid or other foreign bodies) “the power supplier side having a supplier transmission node and the power receiver side having a receiver transmission node” (Fig. 4 and [0038] a plug connector 402 of an accessory 404 is mated with its corresponding receptacle connector 406 of host device 408; [0040] Consider that data contacts 410(2) and 410(3) are being used to communicate USB data between accessory 404 and host device 408 and contacts 401(4) and 401(5) carry power from the accessory to the host device; wherein the contacts on each side are considered a form of node) “and the signal transmission line transmitting a communication signal between the supplier transmission node and the receiver transmission node” ([0038] Contacts 410(1), 410(2) and 410(6), 410(7) carry data between accessory 404 and host device 408; additionally [0035] contacts 208(1) and 208(2) may carry USB data signals and contact 208(3) may carry a power signal) “the power supplier side including: a power converter configured to supply a supply voltage to the power receiver side according to a power supply control signal” ([0054] Accessory 604 also includes power control circuitry 612 disposed in-line with contact A'. Power control circuitry 612 has two modes. The first mode is a `current limited` mode where power control circuitry 612 outputs a limited low value current, e.g., 15 mA max, over contact A'. In a second, `current unlimited` mode power control circuitry outputs current up to a maximum of 5A over contact A'. Power control circuitry 612 can be controlled by a signal from identification module 614; [0056] Power control circuitry 614 receives an incoming voltage from other components within accessory 604. The description of those components is not needed in order to understand the embodiments described herein and such the description is omitted for brevity. In some embodiments, the incoming voltage on contact A' may be between 5 V and 30 V; wherein because a range of voltages can be supplied, it is considered a power converter. Additionally [0035] In some “and a pull-up circuit configured to adaptively adjust a level of a supply current which is supplied from the supplier transmission node to the power receiver side” ([0035] connector 106 may be part of a power supply unit that provides charging current to a host device. In this configuration, one of the contacts, e.g., 208(3), may carry the voltage from the power supply unit to a host device connected to the power supply unit).
Terlizzi fails to teach “a foreign object detection and control circuit configured to generate the power supply control signal for controlling the power converter; and the foreign object detection and control circuit being further configured to generate a foreign object detection and control signal according to a voltage at the supplier transmission node, for determining whether a foreign object exists in the power receiver side”.
Gupta teaches “a foreign object detection and control circuit configured to generate the power supply control signal for controlling the power converter” ([0038] host device 110 may include connection detect circuit 210 and “and the foreign object detection and control circuit being further configured to generate a foreign object detection and control signal according to a voltage at the supplier transmission node, for determining whether a foreign object exists in the power receiver side;” ([0012] A current may be provided to the device power contact and the resulting voltage may be measured. A contamination that lowers the impedance at the device power contact may cause the measured voltage to be low. The low measured voltage may indicate that a contamination is present).  In addition, Gupta also teaches “and a pull-up circuit configured to adaptively adjust a level of a supply current which is supplied from the supplier transmission node to the power receiver side” ([0058] current source I1 may provide a current through multiplexer MUX 1 610 to device power contact 112; [0066] the current source I1 may provide pulses of current as opposed to a sustained or DC current. In these and other embodiments of the present invention, multiple pulses having a known amplitude and duration relationship may be provided).


In regards to Claim 10, Terlizzi and Gupta teach the power system capable of detecting foreign objects as incorporated by claim 9 above.  Gupta further teaches “The power system of claim 9, wherein the foreign object detection and control circuit includes: a transmission voltage detection circuit configured to detect the voltage at the supplier transmission node to generate a supplier transmission voltage level signal” ([0057] Contamination detect circuit 220 may measure a resulting voltage and determine whether a possibly corrosive contaminant is present at device power contact 112. Specifically, if in the impedance at device power contact 112 is sufficiently low, the presence of a contaminant may be inferred; [0058] Analog-to-digital converter 630 may measure the voltage at device power contact 112. A potentially corrosive “and an adjustment circuit configured to generate the foreign object detection and control signal according to the supplier transmission voltage level signal” ([0058] A potentially corrosive contaminant may reduce the impedance ZCONT and a lower voltage may be measured by analog-to-digital converter 630. This lower voltage may be inferred to indicate that a contaminant is present at device power contact 112; [0071] Various actions may be taken when the presence of a contaminant is detected at device power contact 112. For example, host device 110 may reduce the magnitude of, or eliminate, the power being provided at device power contact 112. Also, or instead, an indication or message may appear on a screen of either or both host device 110 and accessory 120 indicating the presence of such contamination to a user;).

In regards to Claim 11, Terlizzi and Gupta teach the power system capable of detecting foreign objects as incorporated by claim 9 above.  Terlizzi further teaches “The power system of claim 9, wherein the pull-up circuit includes: a pull-up voltage source configured to provide a pull-up voltage” ([0058] the ID bus line may be at 0 V or some other low voltage and controller 608 may pull up the ID bus line to 3 V or some other higher voltage; Fig. 6 shows Vbus and R1 [0069] VBus source voltage) “and a pull-up current source coupled to the pull-up voltage source and configured to adaptively adjust the level of the supply current which is supplied from the supplier transmission node to the power receiver side according to the foreign object detection and control signal” ([0054] Power control circuitry 612 has two modes. The first mode is a `current limited` mode where power control circuitry 612 outputs a limited low value current, e.g., 15 mA max, over contact A'. In a second, `current unlimited` mode power control circuitry outputs current up to a maximum of 5 A over contact A'; wherein because all of the entities are connected to one another, they are considered coupled).

Claim 12, Terlizzi and Gupta teach the power system capable of detecting foreign objects as incorporated by claim 9 above.  Terlizzi further teaches “The power system of claim 9, wherein the pull-up circuit includes: a pull-up voltage source configured to provide a pull-up voltage” ([0058] the ID bus line may be at 0 V or some other low voltage and controller 608 may pull up the ID bus line to 3 V or some other higher voltage; Fig. 6 shows Vbus and R1 [0069] VBus source voltage) “and a pull-up resistor coupled to the pull-up voltage source and configured to adaptively adjust the level of the supply current which is supplied from the supplier transmission node to the power receiver side according to the foreign object detection and control signal” (Fig. 6 and [0069] Each contact B and C have a fixed bias that can be applied to them using the two voltage divider circuits formed using resistors R1, R2 and R3, R4. The values of these resistors can be chosen based on the value of the bias desired on contacts B and C and based on the value of the VBus source voltage; [0055] When accessory 604 is identified and authenticated by host device 602, identification module 614 sends a signal to power control circuitry to enable the current unlimited mode and supply up to the maximum available current to host device 602; [0057] In order to prevent growth of dendrites on contacts A'-D', it is desirable to lower the bias voltage on contact A' until a host device is connected “source and configured to adaptively adjust the level of the supply current which is supplied from the supplier transmission node to the power receiver side according to the foreign object detection and control signal” ([0071] Various actions may be taken when the presence of a contaminant is detected at device power contact 112. For example, host device 110 may reduce the magnitude of, or eliminate, the power being provided at device power contact 112. Also, or instead, an indication or message may appear on a screen of either or both host device 110 and accessory 120 indicating the presence of such contamination to a user).

In regards to Claim 21, Terlizzi teaches “A foreign object detection method for detecting whether a foreign object exists in a power receiver side in a power delivery loop formed by a power supplier side and the power receiver side” (Fig. [0038] accessory 404 can supply power to host 408 via one of the contacts in plug connector 402.  Plug connector 402 includes a plurality of contacts 410(1)-410(8). Contacts 410(4) and 410(5) carry power from accessory 404 to host device 408. Contacts 410(1), 410(2) and 410(6), 410(7) carry data between accessory 404 and host device 408) “wherein the power supplier side and the power receiver side are configured to be coupled with each other through a cable which includes a positive power transmission line, a negative power transmission line, and a signal transmission line” ([0045] the host device may detect mating of a plug connector with a receptacle connector of the host device. In some embodiments, the plug connector may be attached to an accessory such as a charging cable, a dock, etc. Upon detection, the host device may authenticate the connector/accessory at block 504. After authentication, the host device may start exchanging data/power with the accessory using the plug connector at block 506) “the power supplier side having a supplier transmission node and the power receiver side having a receiver transmission node” (Fig. 4 and [0038] a plug connector 402 of an accessory 404 is mated with its corresponding receptacle connector 406 of host device 408; [0040] Consider that data contacts 410(2) and 410(3) are being used to communicate USB data between accessory 404 and host “and the signal transmission line transmitting a communication signal between the supplier transmission node and the receiver transmission node” ([0040] Consider that data contacts 410(2) and 410(3) are being used to communicate USB data between accessory 404 and host device 408) “the method comprising: providing a low current to the supplier transmission node” ([0054] Power control circuitry 612 has two modes. The first mode is a `current limited` mode where power control circuitry 612 outputs a limited low value current, e.g., 15 mA max, over contact A'. In a second, `current unlimited` mode power control circuitry outputs current up to a maximum of 5 A over contact A') “determining whether the power receiver side is coupled to the power supplier side” ([0008] Other embodiment of the present invention provide techniques for lowering bias voltage on power contact(s) of a connector and using the lower bias/current to first ensure that another device is connected to the connector prior to turning on the full bias/current on the power contact(s).) “...changing to supplying a high current through the supplier transmission node, wherein the high current is higher than the low current” ([0055] When accessory 604 is identified and authenticated by host device 602, identification module 614 sends a signal to “otherwise keeping supplying the low current to the supplier transmission node” ([0055] In operation, power control circuitry 612 may be in the current limited mode by default. When accessory 604 is identified and authenticated by host device 602, identification module 614 sends a signal to power control circuitry to enable the current unlimited mode and supply up to the maximum available current to host device 602).
	Terlizzi fails to teach “and determining whether the power receiver side is coupled to the power supplier side and whether a foreign object exists; and when the power receiver side is coupled to the power supplier side and no foreign object exists, changing to supplying a high current...”.
Gupta teaches “and determining whether the power receiver side is coupled to the power supplier side and whether a foreign object exists” (Fig. 2 shows both of connection detect block 210 and contamination detect block 220 [0004]These contacts may encounter liquid, moisture, or other damaging contaminants. For example, liquids may be spilled on these contacts or a device “and when the power receiver side is coupled to the power supplier side and no foreign object exists, changing to supplying a high current...” ([0071] Various actions may be taken when the presence of a contaminant is detected at device power contact 112. For example, host device 110 may reduce the magnitude of, or eliminate, the power being provided at device power contact 112; wherein when no contamination is detected, no action of reducing the power is performed; [0016] stray impedances in the host device and accessory may be accounted for in order to more accurately determine the impedance of a contamination at a device power contact. For example, during contamination detection, a current may be provided to the device power contact. This current may see the impedances of the host device, the accessory, and the contamination in parallel. The host device impedance may be determined during manufacturing or at another time and stored in the host device. The accessory 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the power supply system that connects a supplier and receiver through a cable to provide a variable amount of voltage and current from the supplier to the receiver as taught by Terlizzi, with the use of a contamination detection circuit that enables a supplier and receiver connected by a cable to determine if a contaminant is in the power receiver side as taught by Gupta because both Gupta and Terlizzi are attempting to solve the same problem of preventing damage to a device by preventing power from being supplied when a foreign object such as liquid enters a connector that causes the negative effect of dendrite growth.  Furthermore, both Terlizzi and Gupta belong to the same applicant of Apple® Inc., thus the teachings would be well-known and available to inventors that are part of the same inventive entity.  In addition, by incorporating the features of Gupta that allow determination of connection discovery and contamination discovery, the inventors of Terlizzi would recognize that using these features would prevent and deter the damage caused by dendrite growth, because a higher voltage and current that causes more extreme dendrite growth would be avoided.  Lastly, 

In regards to Claim 22, Terlizzi and Gupta teach the power system capable of detecting foreign objects as incorporated by claim 21 above.  Gupta further teaches “The foreign object detection method of claim 21, wherein the step of determining whether the power receiver side is coupled to the power supplier side and whether a foreign object exists includes: determining whether a voltage at the supplier transmission node is within a voltage range” ([0048] FIG. 4 illustrates an example of a connection detect circuit according to an embodiment of the present invention. Connection detect circuitry 210 may include pull-up resistor RPU, which may be connected between a power supply “when the voltage at the supplier transmission node is within the voltage range, concluding that the power receiver side is coupled to the power supplier side and no foreign object exists” (Fig. 2 shows that both connection detect 210 and contamination detect 220 are connected to the same point for measurement 112; [0048] the output of the window comparator on line 212 may go high, thereby indicating that a connection has been detected; [0050] Following a connection detect, a host device may determine whether a contaminant is present at device power contact 112; [0057] FIG. 6 illustrates a contamination detect circuit according to an embodiment of the present invention. Contamination detect circuit 220 may provide a current to device power contact 112. Contamination detect circuit 220 may measure a resulting voltage and determine whether a possibly corrosive contaminant is present at device power contact 112. Specifically, if in the “and when the voltage at the supplier transmission node is not within the voltage range, concluding that the power receiver side is not coupled to the power supplier side or a foreign object exists” ([0049] When a voltage on device power contact 112 is between the high threshold voltage and the low threshold voltage, the outputs of both comparators 420 and 430 may be high. Accordingly, the output of AND gate 440 may similarly go high, thereby indicating the presence of a connection detect on line 212; wherein when outside of this range, it is not considered coupled; [0050]Following a connection detect, a host device may determine whether a contaminant is present at device power contact 112; [0057] Contamination detect circuit 220 may measure a resulting voltage and determine whether a possibly corrosive contaminant is present at device power contact 112).

In regards to Claim 24, Terlizzi and Gupta teach the power system capable of detecting foreign objects as incorporated by claim 21 above.  Terlizzi further teaches “The foreign object detection method of claim 21, wherein the low current is a constant current, and wherein a level of the constant current is lower than a level of the high current” ([0054] The first mode is a `current 

In regards to Claim 25, Terlizzi and Gupta teach the power system capable of detecting foreign objects as incorporated by claim 21 above.  Gupta further teaches “The foreign object detection method of claim 21, wherein the low current is a pulsating current, and wherein an average level of the pulsating current is lower than a level of the high current” ([0066] the current source I1 may provide pulses of current as opposed to a sustained or DC current...FIG. 7 illustrates current pulses that may be provided to a contamination impedance and a resulting voltage waveform according to an embodiment of the present invention. This figure illustrates a waveform 710 including a series of two pulses a first pulse having amplitude 712 duration 716 and a second pulse having amplitude 714 and duration 718...In these and other embodiments of the present invention, the amplitude 712 may be equal to 2 microamps, 4 microamps, 8 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116